Citation Nr: 9915416	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for arthritis of the 
cervical spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In a statement received in October 1998 with his Form 9, the 
veteran requested service connection of his lumbar spine 
disability, to include arthritis and degenerative disease, as 
secondary to his service-connected cervical spine disability.  
This matter is referred to the RO for appropriate action.


REMAND

The veteran seeks an increased rating for his service-
connected cervical spine disability.

A July 1998 VA report of examination of the veteran's spine 
indicates that the examiner did not have access to any of the 
veteran's medical records.  When asked to what extent pain 
resulted in additional limitation of motion of functional 
impairment during a flare-up, the examiner stated only that 
the pain was constant, and that the veteran did not allude to 
"further exacerbation of his already underlined pain in the 
neck."  Where prompted for a functional assessment of the 
veteran's disability, the examiner did not respond.  Also, 
measurements of range of motion were made without reference 
to pain.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The Board notes that 38 
C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems and 38 C.F.R. §§ 4.40, 4.45 
and 4.59 require consideration of functional disability due 
to arthritis, weakened movement, excess fatigability, 
incoordination, or pain on movement.  These requirements 
enable the VA to make a more precise evaluation of the level 
of disability and of any changes in the condition.   See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991);  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should contact the veteran and 
ask him to provide the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated his cervical 
spine disability since August 1997.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained and 
associate them with the claims folder. 

2.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA examination by an 
orthopedist, in order to determine the 
manifestations of the service-connected 
cervical spine disability.  The claims 
folder and a separate copy of this remand 
must be made available to the examiner 
for review prior to the examination.  All 
indicated tests, studies and X-rays 
should be performed.  The orthopedist 
should set forth all objective findings 
regarding the cervical spine disability, 
including complete range of motion 
measurements.  The orthopedist should 
obtain a history and note any objective 
findings regarding the following:  
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, arthritis, and painful 
motion or pain with use of the cervical 
spine.  The orthopedist should also 
address the effect of the veteran's 
current cervical spine disability on his 
ability to perform routine functions and 
his ability to work. 

3.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

4.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

5.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issue of entitlement to 
an increased rating for cervical spine 
disability.  In addressing this issue, 
the RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



